              Case 2:18-cv-01543-JLR Document 149 Filed 05/07/19 Page 1 of 6




 1                                                          THE HONORABLE JAMES L. ROBART
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13                              UNITED STATES DISTRICT COURT
14                             WESTERN DISTRICT OF WASHINGTON
15                                       AT SEATTLE
16
17    BOMBARDIER INC.,
18                                                    2:18-cv-1543 JLR
19                          Plaintiff,
20                                                    DECLARATION OF JERRY A.
      v.                                              RIEDINGER IN SUPPORT OF
21
22                                                    DEFENDANT MITSUBISHI AIRCRAFT
23    MITSUBISHI AIRCRAFT                             CORPORATION AMERICA INC.’S
24    CORPORATION, MITSUBISHI                         UPDATED OPPOSITION TO PLAINTIFF’S
25    AIRCRAFT CORPORATION AMERICA,                   MOTION FOR PRELIMINARY
26    INC., et al.,                                   INJUNCTION
27
28
29
                            Defendants.
30
31
32          Jerry A. Riedinger declares:
33
34            1.   I am a partner in the law firm of Perkins Coie LLP and lead counsel for Defendant
35
36   Mitsubishi Aircraft Corporation America, Inc. (“MITAC America”) in this action. I am
37
38   responsible for monitoring and supervising all activities on behalf of MITAC America occurring
39
40   in this matter. I make this declaration based on personal knowledge of the events and matters
41
42   described herein.
43
44            2.   Attached hereto as Exhibit A is a true and correct copy of an excerpt of a
45
46   document I received from MITAC America entitled “Services Agreement between Aerospace
47
48   Testing Engineering & Certification LLC and Mitsubishi Aircraft Corporation America, Inc.”
49
50
51
                                                                                    Perkins Coie LLP
     RIEDINGER DECL. ISO OF DEF. MITSUBISHI AIRCRAFT                           1201 Third Avenue, Suite 4900
     CORPORATION AMERICA, INC.’S UPDATED OPP’N TO PL.’S                          Seattle, WA 98101-3099
     MOT. FOR PRELIM. INJ. (NO. 18-CV-1543 JLR) – 1                                Phone: 206.359.8000
                                                                                    Fax: 206.359.9000
              Case 2:18-cv-01543-JLR Document 149 Filed 05/07/19 Page 2 of 6




 1   and is dated May 21, 2015. I understand that Exhibit A is an excerpt of the consulting agreement
 2
 3   between MITAC America and AeroTEC, another defendant in this litigation.
 4
 5            3.    Additionally, I met and conferred with counsel for Bombardier regarding MITAC
 6
 7   America’s proposal to file its Updated Opposition under seal. The discussion took place on the
 8
 9   telephone on May 7, 2019. I spoke with Lindsay Calkins with Christensen O’Connor Johnson
10
11   Kindness PLLC (on behalf of Bombardier). We agreed that the Updated Opposition should be
12
13   filed under seal.
14
15
16
17
18          I declare under penalty of perjury that the foregoing is true and correct.
19
20
21
22          Executed this 7th day of May 2019.
23
24
25                                                      /s/ Jerry A. Riedinger
26                                                      Jerry A. Riedinger
27
28
29
30
31
32
33
34
35
36
37
38
39
40
41
42
43
44
45
46
47
48
49
50
51
                                                                                      Perkins Coie LLP
     RIEDINGER DECL. ISO OF DEF. MITSUBISHI AIRCRAFT                             1201 Third Avenue, Suite 4900
     CORPORATION AMERICA, INC.’S UPDATED OPP’N TO PL.’S                            Seattle, WA 98101-3099
     MOT. FOR PRELIM. INJ. (NO. 18-CV-1543 JLR) – 2                                  Phone: 206.359.8000
                                                                                      Fax: 206.359.9000
              Case 2:18-cv-01543-JLR Document 149 Filed 05/07/19 Page 3 of 6




 1                                   CERTIFICATE OF SERVICE
 2
 3          I certify under penalty of perjury that on May 7, 2019, a true and correct copy of the
 4
 5   foregoing was served via e-mail on all counsel of record.
 6
 7
 8          DATED this 7th day of May 2019.
 9
10                                                       /s/ Jerry A. Riedinger
11                                                       Jerry A. Riedinger, WSBA No. 25828
12                                                       Perkins Coie LLP
13                                                       1201 Third Avenue, Suite 4900
14                                                       Seattle, WA 98101-3099
15                                                       Telephone: 206.359.8000
16                                                       Facsimile: 206.359.9000
17                                                       E-mail: JRiedinger@perkinscoie.com
18
19
20
21
22
23
24
25
26
27
28
29
30
31
32
33
34
35
36
37
38
39
40
41
42
43
44
45
46
47
48
49
50
51
                                                                                     Perkins Coie LLP
     CERTIFICATE OF SERVICE                                                     1201 Third Avenue, Suite 4900
     (NO. 18-CV-1543 JLR) – 1                                                     Seattle, WA 98101-3099
                                                                                    Phone: 206.359.8000
                                                                                     Fax: 206.359.9000
Case 2:18-cv-01543-JLR Document 149 Filed 05/07/19 Page 4 of 6




               EXHIBIT A
Case 2:18-cv-01543-JLR Document 149 Filed 05/07/19 Page 5 of 6
Case 2:18-cv-01543-JLR Document 149 Filed 05/07/19 Page 6 of 6
